                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ROGER DALE JENNINGS,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:18-CV-109-HBG
                                                      )
ANDERSON COUNTY, TENNESSEE,                           )
                                                      )
                                                      )
               Defendant.                             )



                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Unopposed Motion to Extend Expert Disclosure

Deadlines [Doc. 15]. Specifically, Plaintiff requests that his expert disclosure deadline be extend

to March 8, 2019, and that Defendant’s expert disclosure deadline be extended to April 8, 2019.

For grounds, Plaintiff states that he retained Dr. Charles Baum to serve as his testifying economic

expert, but Dr. Baum was recently elected as a state representative and has just begun the

Tennessee General Assembly’s legislative session as a freshman legislator. Plaintiff states that

Dr. Baum’s report will not be completed by February 4, 2019. Plaintiff states that the proposed

modified deadlines will not affect the dispositive motion deadline or the trial date in this matter.

       Because the parties are in agreement and for good cause shown, the Court hereby

GRANTS Plaintiff’s Unopposed Motion to Extend Expert Disclosures Deadlines [Doc. 15]. The
Court ORDERS Plaintiff to submit his expert disclosures on or before March 8, 2019, and

Defendant shall submit its expert disclosures on or before April 8, 2019.

       IT IS SO ORDERED.

                                             ENTER:




                                             United States Magistrate Judge




                                                2
